DETAILED ACTION
Applicants revived this application on October 29, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants removed hydrogen as an embodiment for R1‘ of base claim 1 thereby rendering moot the prior art rejections of record.
Applicants canceled non-elected Group II claims 11-22 thereby rendering moot the Restriction Requirement of 12/18/2019.
A search using Registry, HCaplus, and Casreact databases of STN did not retrieve any prior art references.  See “SEARCH 6” through “SEARCH 7” STN search summary in enclosed search notes.
Furthermore, a review of the “SEARCH 7” STN search results by instant application’s inventor/assignee/owner names did not retrieve any double patent references.
Moreover, a review of the instant application’s inventor/assignee/owner names within the PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The Election of Species Requirement of 12/18/2019 is withdrawn as the pending claims are free of the prior art.  All traversals and responses to the Election of Species Requirement (such as those in Remarks of 09/13/2021) are thereby rendered moot.
All claims have been examined on the merits.
Current Status of 16/343,395
This Office Action is responsive to the amended claims of September 13, 2021.
Claims 1-4 and 23-39 have been examined on the merits.  Claims 1-4, 24, and 37 are currently amended.  Claims 23, 25-27, 29-30, 33, 36, and 38 are previously presented.  Claims 28, 31-32, 34-35, and 39 are original.
Priority
Applicants identify the instant application, Serial #:  16/343,395, filed 04/18/2019, as a national stage entry of PCT/US2017/035328, International Filing Date: 05/31/2017, which claims Priority from U.S. Provisional Application 62/392,399, filed 05/31/2016.
The effective filing date is May 31, 2016 since the instant claims find support in the Provisional ‘399.
Information Disclosure Statement
The information disclosure statement filed 11/05/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Examiner placed his initials next to references considered; else, references listed but not provided are stricken.
Oath/Declaration
This application is missing a compliant Oath/Declaration signed (emphasis) by each of the inventors listed in the filing receipt and Application Data Sheet (ADS).  However, the Examiner can move this application to allowance and Applicants have until the date the issue fee payment is due to resolve the lack of compliant Oath/Declaration by filing a compliant Oath/Declaration with signatures of each inventor.  See MPEP 1303.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of September 13, 2021.
The Examiner has reviewed the claim amendments and Reply of 09/13/2021.
Applicants deleted hydrogen as an embodiment of R1‘ of amended base claim 1 thereby rendering moot the anticipatory and obviousness prior art rejections using reference ROSELLI (see paragraph 15-21 of previous Office Action).  The ROSELLI reference does not teach, suggest, or anticipate a deuterium at the specific locale corresponding to R1‘ and the Examiner is not aware of any (prior art reference providing a) motivation to place a deuterium at the specific locale of R1‘.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 1-4 and 23-39 are allowable as written.
There is no known prior art reference that either teaches or anticipates a compound of genus formula I of base claim 1 (upon which all other claims depend).
The reference LEEMING (Leeming, Michael G., et al.  “High-Resolution Twin-Ion Metabolite Extraction (HiTIME) Mass Spectrometry:  Nontargeted Detection of Unknown Drug Metabolites by Isotope Labeling, Liquid Chromatography Mass Spectrometry, and Automated High-Performance Computing.”  Anal. Chem. (2015), Vol. 87, pp. 4104-4109), discloses the compound:  
    PNG
    media_image1.png
    238
    246
    media_image1.png
    Greyscale
 (Figure 4 on page 4108), wherein variables A, B, and D are each carbon; R3, R4, R5, R6, and R7 contain at least one hydrogen.
However, LEEMING is a close art and not a prior art reference since the compound, above, does not have deuterium at R1‘ as required by base claim 1.  Furthermore, the -C(=O)-methyl attached to the -NH- is not permitted by variable R2 of base claim 1.  Moreover, -C(=O)=OH in the compound, above, is not permitted by R1 of base claim 1.  Furthermore, the compound is missing an oxygen linking the phenyl with the -CH2-C* portion as required by base claim 1.  These differences constitute at least two structural differences too many to make a viable obviousness rejection without running afoul of hindsight reasoning.
Moreover, there is no known rationale (and no known prior art reference providing said rationale) that would permit ignoring these two or greater structural differences (discussed in preceding paragraph) and randomly assigning a deuterium in the locale of instant R1‘, even if deuterium is known in the chemical arts to modulate bioavailability of the compounds to which it is attached (see pages 2-3 of “Background of the Disclosure” in Specification).
Moreover, the instant Specification Example 15 (starting on page 113) shows unexpected and surprising data for deuterated versions of Mexiletine that were not previously known in the art (per “SEARCH 7” of STN search, enclosed and Applicants’ discussion in Specification).  These deuterated analogs of Mexiletine had slower metabolism and drug clearance than the non-deuterated Mexiletine.
Still, there is no known prior art reference that could be useful to make a viable obviousness argument to place a deuterium at the specific locale of R1‘ according to base claim 1.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of LEEMING to arrive at the instant invention, above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625